Citation Nr: 9910419	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

 1. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and history of transient ischemic attacks, secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

The appeal on the issue of entitlement to a rating in excess 
of 50 percent for service connection for PTSD, arises from 
the January 1995 RO rating decision granting service 
connection and assigning a 30 percent rating for PTSD.  By an 
August 1998 Supplemental Statement of the Case, the RO 
granted an increased rating to 50 percent for PTSD. 

The appeal on the issue of entitlement to service connection 
for hypertension and coronary artery disease, status post 
myocardial infarction and history of transient ischemic 
attacks, secondary to PTSD, arises from a May 1996 RO rating 
decision denying that claim.  

In statements from the veteran's representative, VA Form 1-
646 and the recent Informal Hearing Presentation, it was 
indicated that the veteran is unemployable due to his PTSD.  
The Board notes that entitlement to a total rating for 
compensation purposes based on individual unemployability was 
denied in a rating in July 1996.  No appeal was filed.  If 
the veteran wishes to reopen his claim, he should do so with 
the RO.


REMAND

The veteran contends that his service-connected PTSD warrants 
a disability evaluation greater than the 50 percent assigned 
from the November 1993 effective date of the grant of service 
connection.  The veteran's representative, in a December 1998 
statement, contended that a greater severity was demonstrated 
by results of tests administered in connection with an 
October 1997 VA psychiatric examination for compensation 
purposes.

The Board has reviewed that October 1997 VA psychiatric 
examination for compensation purposes, and notes that while 
the examiner reported the scores of administered tests 
(including 152 on the Mississippi Combat Scale, reported as 
consistent with severe PTSD; 48 on the Beck Depression 
Inventory, reported as consistent with extremely severe 
depression; and a 70 on the MMPI-PTSD, consistent with severe 
PTSD), that examiner did not himself discuss those test 
results or correlate them with current findings, and did not 
report the current symptomatology of PTSD manifested by the 
veteran, to permit the Board to ascertain the level of 
disability for rating purposes at the time of that 
examination. The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a medical 
examination must specifically address pertinent issues, and 
the silence of an examiner cannot be relied on as evidence 
against a claim.  Wisch v. Brown, 8 Vet. App. 139 (1995).  
While prior psychiatric examinations for compensation 
purposes in January 1994 and February 1996 were more 
thorough, the Board requires, for rating purposes in 
association with a grant of service connection, all available 
evidence of the veteran's level of disability due to his PTSD 
for all periods between the effective date of service 
connection and the present, including a current examination 
adequate for rating purposes.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Green (Victor) v. Derwinski, 1 Vet.App. 121, 
124 (1991).

Accordingly, remand is in order for a more thorough current 
psychiatric examination of the veteran for compensation 
purposes, discussing present symptomatology and impairment 
due to PTSD, and correlating these findings with prior 
medical findings within the claims file, as well as with 
results of tests conducted in connection with the October 
1997 VA psychiatric examination for compensation purposes. 

The veteran's service-connected PTSD was evaluated under 
38 C.F.R. § 4.132 (1996), which contemplates mental 
disorders.  Generally, the same rating criteria applied to 
all disorders listed under 38 C.F.R. § 4.132.  However, the 
rating criteria which apply to mental disorders were amended 
effective in November 1996, redesignated under 38 C.F.R. 
§ 4.130 (1997), and the new rating criteria apply to all 
listed disorders, including PTSD. 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran, for his service-connected PTSD, 
beginning in November 1996.  The veteran must be afforded 
review of the applicable rating for his PTSD for all 
applicable periods, under both the old and new criteria for 
nervous disorders.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  The RO has not considered whether staged 
ratings are appropriate in this case and must do so.

The veteran also contends that he is entitled to service 
connection for hypertension and coronary artery disease, 
status post myocardial infarction and history of transient 
ischemic attacks, secondary to PTSD, based on medical 
evidence of a causal connection between those disabilities.  

The Board determines that this secondary service connection 
claim is inextricably intertwined with the claim for an 
increased rating for PTSD, as the secondary service 
connection claim might well require re-adjudication after 
adjudication of the PTSD disability rating claim.  The Court 
has held that a claim which is inextricably intertwined with 
another claim which remains undecided and pending before the 
VA must be adjudicated prior to a final order on the pending 
claim, so as to avoid piecemeal adjudication.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the 
secondary service connection claim is to be readjudicated, 
and its review on the merits by the Board is stayed, pending 
RO re-adjudication of the PTSD disability rating claim.  The 
Board here determines that the claim for service connection 
for hypertension and coronary artery disease, status post 
myocardial infarction and history of transient ischemic 
attacks, secondary to PTSD, is well-grounded, based on 
medical treatise evidence presented and discussed by L. R. 
Moss, M.D., in a document received in April 1996.  Dr. Moss 
presented some medical evidence of a causal link between 
anxiety disorders, to include PTSD, and hypertension. A claim 
need not be conclusive, but only plausible to satisfy the 
initial burden of a well grounded claim in 38 U.S.C.A. 
§ 5107(a).  In Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court held that a plausible claim is one which is 
meritorious on its own or capable of substantiation.  In 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).  The Board finds that that low threshold has been 
met.  Hence development is in order for that well-grounded 
claim.  Where the medical record is insufficient and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet. App. 127, 128 
(1993); Green.  Therefore evidentiary development including a 
medical examination is in order for the secondary service 
connection claim.

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD, and his 
hypertension and coronary artery disease, 
status post myocardial infarction and 
history of transient ischemic attacks, 
since September 1997, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Next, the veteran should be afforded 
a VA examination to determine the 
severity of his current PTSD.  All 
necessary tests should be performed.  The 
examiner should review the entire medical 
record, including prior VA examinations 
for compensation purposes and prior 
outpatient treatment counseling notes, to 
including individual and family or 
couples counseling notes.  In particular, 
the examiner should review results of 
psychiatric tests administered in 
connection with the veteran's October 
1997 VA examination for compensation 
purposes.  The examiner should correlate 
prior findings, including in particular 
results of the tests administered in 
connection with the October 1997 VA 
examination for compensation purposes, 
with current examination findings.  The 
examiner should present findings in terms 
consistent with both the current and 
prior rating criteria for mental 
disorders.  The claims folder, a copy of 
this remand, and copies of the current 
and prior rating criteria for mental 
disorders should be made available to the 
examiner for review in connection with 
the examination. 

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of his 
hypertension and coronary artery disease, 
status post myocardial infarction and 
history of transient ischemic attacks.  
The examiner should be informed that the 
veteran claims entitlement to service 
connection for hypertension and coronary 
artery disease, status post myocardial 
infarction and history of transient 
ischemic attacks, secondary to his 
service-connected PTSD.  The examiner 
must review the medical record, including 
the November 1995 letter by Michael P. 
Gabris, M.D., F.A.C.C., and the review of 
medical studies entitled Hypertension in 
the War Veteran by L. R. Moss, M.D..  The 
examiner must provide an opinion (or, if 
he or she does not feel sufficiently 
qualified, should obtain an opinion from 
someone sufficiently qualified) as to a 
causal link, if any, between the 
veteran's service-connected PTSD, and his 
hypertension and coronary artery disease, 
status post myocardial infarction and 
history of transient ischemic attacks.  
The opinion must be supported by a 
discussion of the evidence, including 
both medical evidence specific to the 
veteran, and the review of medical 
studies written by L. R. Moss, M.D..  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in connection with the 
examination. 

4.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to a 
rating in excess of 50 percent for PTSD, 
in compliance with the requirements as 
outlined in Fenderson and Karnas, as 
noted above, and entitlement to service 
connection for hypertension and coronary 
artery disease, status post myocardial 
infarction and history of transient 
ischemic attacks, secondary to PTSD.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


